DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 20 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021, 08/31/2021 07/26/2022 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the limitation "the second position" in lines 10 and 11, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “a second position”.
Claims 2 – 16 and 18 – 20 are further rejected as being dependents of rejected claims 1 and 17.
Claims 5 – 16 recite the limitation "the cooking appliance" in lines 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “the cooking appliance support”.
Claim 20 recites the limitation "the cooking appliance support" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “the cooking appliance”.
Allowable Subject Matter
Claims 1 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
U.S. Patent Application 3,323,758 A to Minshall and U.S. Patent No. 4,955,358 to Harris et al. are identified as the closest prior art prior art. Minshall and Harris teach a cooking appliance support comprising: a frame having a first side and a second side; a first span and a second span, the first span and second span coupling the first side and the second side of the frame, the first span and the second span each defining at least one groove.  The reference, however, fails to teach, disclose or make obvious a first bracket and a second bracket coupled to the first side of the frame, the first bracket and the second bracket each defining a channel, the channel defining a first notch and a second notch; and a shelf including a plurality of pegs, the shelf removably coupled to the frame in one of a first location or a second location, the first location including at least two pegs engaging the at least one groove of the first span and the second span, the second position including the at least two pegs engaging the channels of the first bracket and the second bracket.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723